          Case 1:20-cv-03363-LGS Document 6 Filed 06/05/20 Page 1 of 1

                 J O S E P H & K I R S C H E N B A U M LL P
                                        ATTORNEYS


June 5, 2020


VIA ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

                              Re: Cuturic v. The Jade Farm, et al.
                                  No. 20 CV 3363 (LGS)

Dear Judge Schofield:

We represent Plaintiff Admir Cuturic in the above-referenced matter. We submit this letter to
request an adjournment of the Initial Conference, currently scheduled for June 18, 2020 at 10:50
a.m., and an extension of time to file a Joint Case Management Plan and Scheduling Order.
Plaintiff requests that the Initial Conference be adjourned until a date following the deadline for
Defendants to submit their Answer. Plaintiff has not made any prior requests for adjournment.

Plaintiff has been in communication with attorney Andrew Staulcup, purporting to be
Defendants’ counsel, since February 2020. On May 19, 2020 Plaintiff emailed Mr. Staulcup the
Summons, Complaint and proposed Waiver of Service. Despite months (pre-litigation and after
the litigation commenced) of substantive communications with us regarding Plaintiff’s claims
against his clients, Mr. Staulcup has refused to accept service on their behalf. Accordingly, we
sent the Summons/Complaint out for service yesterday. We ask that the Court reschedule the
Initial Conference once the Complaint is served, which we anticipate will be shortly.

Respectfully Submitted,
JOSEPH and KIRSCHENBAUM LLP
/s/ D. Maimon Kirschenbaum
D. Maimon Kirschenbaum
Attorneys for Plaintiff


cc: Andrew Staulcup, Esq. (via email)




                 32 Broadway • Suite 601 • New York, New York 10004
                         Phone 212-688-5640 • Fax: 212-688-2548
